              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 1 of 32




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 IGT and IGT CANADA SOLUTIONS ULC,                )
                                                  )
                        Plaintiffs,               )
                                                  )   C.A. No. ____________________
                v.                                )
                                                  )   JURY TRIAL DEMANDED
 ZYNGA INC.,                                      )
                                                  )
                        Defendant.                )


                      COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs IGT (“IGT US”) and IGT Canada Solutions ULC (“IGT Canada”) (together,

“IGT”), for their Complaint against Defendant Zynga Inc. (“Zynga”), allege the following:

                                  NATURE OF THE ACTION

         1.    This is an action for infringement of United States Patent Nos. 8,708,791;

9,159,189; 7,168,089; 7,303,473; 8,795,064; and 8,266,212 (collectively, the “Asserted Patents”),

arising under the patent laws of the United States, Title 35 of the United States Code, including

§ 271 and §§ 281–285.

                                        THE PARTIES

         2.    Plaintiff IGT US is a corporation organized and existing under the laws of the State

of Nevada, having a place of business located at 6355 South Buffalo Drive, Las Vegas, Nevada

89113.

         3.    Plaintiff IGT Canada Solutions ULC is a Canadian unlimited liability company

organized and existing under the laws of Nova Scotia, having a place of business located at 328

Urquhart Avenue, Moncton, New Brunswick E1H 2R6, Canada. IGT US and IGT Canada are

subsidiaries of International Game Technology PLC, which is listed on the New York Stock
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 2 of 32




Exchange under the trading symbol “IGT.” IGT is a world leader in gaming entertainment and a

leading supplier of casino and lottery machines.

       4.      Upon information and belief, Defendant Zynga is a corporation organized and

existing under the laws of the State of Delaware, having a place of business located at 12357-A,

Riata Trace Pkwy #200, Austin, Texas 78727.

                                 JURISDICTION AND VENUE

       5.      This is a civil action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over Zynga because Zynga has a place of

business in this District, has committed acts within this District giving rise to this action, and has

established minimum contacts with this forum such that the exercise of jurisdiction over Zynga

would not offend traditional notions of fair play and substantial justice. Zynga has committed and

continues to commit acts of infringement in this District by, among other things, developing,

making, testing, using, and providing instrumentalities that infringe one or more claims of the

Asserted Patents.

       8.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b). For instance,

Zynga has a regular and established place of business in at least Austin, Texas, and has committed

acts of infringement in this District.

                                   FACTUAL BACKGROUND

I.     IGT and Remote Gaming

       9.      With more than 12,000 employees worldwide, IGT (NYSE: IGT) enables players

to experience their favorite games across various market channels and regulated segments, from

gaming machines and lotteries to digital and social platforms. IGT’s gaming solutions anticipate



                                                   2
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 3 of 32




and meet consumer demands—wherever they choose to play—by leveraging IGT’s portfolio of

premium and proprietary content, substantial investments in innovation, in-depth customer

intelligence, significant operational expertise, and novel, industry-leading technologies. IGT has

a well-established presence locally and internationally, including relationships with governments

and regulators in more than 100 countries around the world. For more than thirty years, IGT has

created and driven value by adhering to the highest standards of service, integrity, and

responsibility in the gaming industry.

       10.     In addition to IGT’s established brick-and-mortar casino and lottery operations,

IGT is a world leader and innovator in the markets for remote gaming and social casinos. IGT

offers a complete portfolio of award-winning digital gaming products, platforms, and services.

With substantial investments in research and development, IGT’s solutions are flexible, scalable,

and backed by a market-leading technology investment program to ensure players will always

catch the next wave of innovation. For example, IGT’s Remote Game Server (“RGS”) is home to

over 100 themed games, including some of the industry’s most celebrated titles, such as

Cleopatra®, Golden Goddess®, and Wheel of Fortune®. In fact, in May 2017, IGT announced

that the RGS would also house the leading online gaming site PokerStars Casino. The RGS

contains a vast library of new and proven games and features that ignite player excitement and

engagement in markets around the world.

       11.     IGT’s products and services include, for example, its PlayAnywhere, PlaySports,

PlayLottery, PlayPlatform, and PlayService offerings, as advertised on its website:




                                                3
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 4 of 32




https://www.igt.com/products-and-services/playdigital.

       12.    IGT’s PlayAnywhere offerings further include, for example, PlayCasino,

PlayPoker, PlayBingo, and PlayInstants:




https://www.igt.com/products-and-services/playdigital/playanywhere.




                                               4
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 5 of 32




        13.     To protect these and other valuable and proprietary technologies, IGT has heavily

invested in acquiring and maintaining its intellectual property, including cultivating a portfolio of

approximately 3,400 United States patents and pending applications, and hundreds more in

Europe, Australia, and Asia.

II.     Zynga and the Accused Instrumentalities

        14.     Zynga labels itself “a leading developer of the world’s most popular social games

that are played by millions of people around the world each day.” https://www.zynga.com/ (last

visited April 6, 2021). According to Zynga, “more than one billion people” have played its games

“across the Web and mobile” to date. Id. Upon information and belief, Zynga has made, used,

sold, or offered to sell in the United States, or imported into the United States, infringing

instrumentalities, including servers and other hardware and software enabling players to play its

various game offerings (“Accused Instrumentalities”), including, but not limited to, Zynga Poker,

The Wizard of Oz, Game of Thrones, Mustang Money, Hit It Rich, other spin slot machine games,

Words With Friends, Farmville, Loyalty Lounge, and other game offerings.

                                             COUNT I

        15.     IGT realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

        16.     U.S. Patent No. 8,708,791 (“the ’791 Patent”) is attached hereto as Exhibit A. The

’791 Patent is entitled “Detecting and preventing bots and cheating in online gaming.”

        17.     IGT US is the owner of all rights, title, and interest in the ’791 Patent, which issued

on April 29, 2014.

        18.     The ’791 Patent is valid and enforceable.

        19.     In violation of at least 35 U.S.C. § 271(a), Zynga is liable for direct infringement

of at least one claim of the ’791 Patent, including without limitation claim 1, having made, used,



                                                  5
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 6 of 32




sold, offered to sell, or imported into the United States, the Accused Instrumentalities, including,

for example, its Zynga Poker offering, which satisfy each and every limitation of one or more

claims of the ’791 Patent. Zynga thereby directly infringed and infringes one or more claims of

the ’791 Patent.

        20.    Upon information and belief, in conjunction with its Accused Instrumentalities,

Zynga infringed and infringes, for example, claim 1 of the ’791 Patent, either literally or under the

doctrine of equivalents.

        21.    Though preambles generally are not limiting, Zynga performs “[a] gaming method

in a gaming system having a plurality of host devices and at least one game server” comprising

the steps described below. For example, the Accused Instrumentalities, including Zynga Poker,

allow multiple players to participate in a game using their personal computers, mobile phones, and

other personal devices. The Accused Instrumentalities connect the users to the server that hosts

the game.




https://www.zynga.com/games/zynga-poker/ (last visited April 6, 2021).

        22.    Claim 1 further recites: “providing, by plurality of host devices and the at least one

game server, an online wagering game[.]” Zynga, through its Accused Instrumentalities, including

Zynga Poker, provides an online wagering game (e.g., Texas Hold ‘Em) using the players’ host

devices or internal Zynga devices used during development and testing, and the server hosting the

game.




                                                 6
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 7 of 32




https://www.zynga.com/games/zynga-poker/ (last visited April 6, 2021).

       23.     Claim 1 further recites: “presenting, by plurality of host devices, game data

required for participation in the online wagering game in a format that requires a human interface

or the use of pattern recognition methods[.]”        For example, while playing an Accused

Instrumentality, such as Zynga Poker, the user is presented with playing card data, level

information, wager information, and images of other players that are currently interfacing with

that game session.




                                                7
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 8 of 32




       24.      Claim 1 further recites: “gathering, by the plurality of host devices, game play data

while players are using the plurality of host devices to play Internet wagering games[.]” The

Accused Instrumentalities collect certain event and/or player information using, inter alia, hooks

and cookies to record and track such information.




https://medium.com/@kendallwillets/the-zynga-analytics-system-part-1-overview-

39c80df694be.




https://towardsdatascience.com/democratize-data-like-zynga-facebook-and-ebay-do-

b15a7325c54a (last visited April 6, 2021).




                                                  8
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 9 of 32




https://www.zynga.com/privacy/ca-notice/ (last visited April 6, 2021).




https://blog.amplitude.com/zynga-analytics-at-its-peak (last visited April 6, 2021).

       25.     Claim 1 further recites: “analyzing, by the at least one game server, the game play

data to determine individual players’ typical gaming styles and times of deviation from the typical

gaming styles[.]” Zynga analyzes the collected data, for example, by “dedicat[ing] people to

analyze and design experiments for every game” and by “track[ing] how users interact with the

games.”




                                                 9
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 10 of 32




https://towardsdatascience.com/democratize-data-like-zynga-facebook-and-ebay-do-

b15a7325c54a (last visited April 6, 2021). Additionally, Zynga monitors deviations from typical

gaming styles, for example, by tracking and identifying instances of hacking, cheating, or

violations of Zynga’s Terms of Service.




https://www.zynga.com/security/hacks-bots-and-cheats (last visited Apr. 6, 2021).

       26.     Claim 1 finally recites: “comparing, by the at least one game server, times of

deviation from players’ typical gaming styles to determine instances of probable collusion between

players.” Zynga monitors game play and user data to detect times of deviations from typical

gaming styles to determine, inter alia, instances of possible collusion between players or other

methods of cheating.




                                               10
            Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 11 of 32




https://www.pokerkedi.com/zynga-poker-cheaters.html (last visited April 6, 2021).




https://zyngasupport.helpshift.com/a/zynga-poker/?s=suspended-accounts&f=why-was-my-

account-suspended (last visited April 6, 2021).




                                                  11
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 12 of 32




https://www.zynga.com/security/hacks-bots-and-cheats (last visited Apr. 6, 2021).

        27.     Therefore, Zynga has directly infringed, and continues to directly infringe, one or

more claims of the ’791 Patent. Zynga has had actual knowledge of the patent and its infringement

thereof at least as of service of this Complaint. Despite having knowledge of the patent and its

infringement, Zynga continued and still continues to infringe at least one claim of the patent. Thus,

Zynga is deliberately, intentionally and willfully infringing the ’791 Patent. As a direct result of

Zynga’s infringing acts, IGT US has suffered and will continue to suffer damages and irreparable

harm.

                                            COUNT II

        28.     IGT realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

        29.     U.S. Patent No. 9,159,189 (“the ’189 Patent”) is attached hereto as Exhibit B. The

’189 Patent is entitled “Mobile gaming device carrying out uninterrupted game despite

communications link disruption.”

        30.     IGT Canada is the owner of all rights, title, and interest in the ’189 Patent, which

issued on October 13, 2015.

        31.     The ’189 patent is valid and enforceable.

        32.     In violation of at least 35 U.S.C. § 271(a), Zynga is liable for direct infringement

of at least one claim of the ’189 Patent, including without limitation claim 1, having made, used,

sold, offered to sell, or imported into the United States, the Accused Instrumentalities, including

for example, its Mustang Money offering, which satisfy each and every limitation of one or more



                                                 12
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 13 of 32




claims of the ’189 Patent. Zynga thereby directly infringed and infringes one or more claims of

the ’189 Patent.

       33.     Upon information and belief, in conjunction with its Accused Instrumentalities,

Zynga infringed and infringes, for example, claim 1 of the ’189 Patent, either literally or under the

doctrine of equivalents.

       34.     Though preambles generally are not limiting, Zynga performs “[a] remote gaming

method” comprising the steps described below.

       35.     Claim 1 recites: “establishing a wireless communications link between a mobile

gaming device, operated by a player, and a stationary gaming terminal that carriers out a gaming

program[.]” Zynga, when providing its Accused Instrumentalities, including Mustang Money,

establishes a wireless communications link between a user’s mobile gaming device and a server

in order to carry out the chosen game.

       36.     Claim 1 further recites: “receiving player control signals by the gaming terminal

from the mobile gaming device to initiate a game; displaying game animation on the mobile

gaming device for the game conveying to the player that the game is presently occurring; carrying

out the game by the gaming terminal, including determining a final outcome of the game and any

award for the outcome; transmitting signals from the gaming terminal to the mobile gaming device

identifying the final outcome of the game and the award; stopping the game animation for the

game and displaying, by the mobile gaming device, the final outcome of the game and the

award[.]” As shown below, Zynga’s Mustang Money, for example, enables a user to play Mustang

Money on a mobile device while the user’s control signals are received by a server. The game

then displays the game animation on the mobile device. The Zynga server carries out the game,




                                                 13
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 14 of 32




including determining an outcome and any award. At the end of the game, the animation stops

(e.g., the reels in Mustang Money stop), and the final outcome is displayed.




Screenshots of Mustang Money.

       37.     Claim 1 further recites: “in the event of a communications link failure between the

mobile gaming device and the gaming terminal during the game, prior to receiving the signals by

the mobile gaming device identifying the final outcome of the game and the award but after the

game animation for the game has begun, performing the method comprising[.]” In the event of a

communications link failure, the Accused Instrumentalities perform the steps described below.

       38.     Claim 1 further recites: “extending the game animation for the game by the mobile

gaming device during the communications link failure beyond a typical time for the game until the

communications link has been re-established[.]”       In the event of an interruption (e.g., an

interruption in a user’s Wi-Fi connection), the Accused Instrumentalities extend a game animation




                                               14
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 15 of 32




during the interruption. In Mustang Money, for example, the animated reels continue to spin

during a communications link failure.

        39.     Claim 1 further recites: “once the communication link has been re-established,

transmitting the signals to the mobile gaming device identifying the final outcome of the game and

the award, stopping the game animation for the game, and displaying, by the mobile gaming

device, the final outcome of the game and the award, such that the game perceived by the player

is not interrupted during the communications link failure.” Once the communications link is

restored (e.g., restoration of the user’s Wi-Fi connection), the animation is stopped and the final

outcome of the game including any award is displayed on the screen. In Mustang Money, for

example, upon restoration of a communications link failure, the animated reels cease spinning and

the outcome and any score resulting from the user’s gameplay is displayed.

        40.     Therefore, Zynga has directly infringed, and continues to directly infringe, one or

more claims of the ’189 Patent. Zynga has had actual knowledge of the patent and its infringement

thereof at least as of service of this Complaint. Despite having knowledge of the patent and its

infringement, Zynga continued and still continues to infringe at least one claim of the patent. Thus,

Zynga is deliberately, intentionally and willfully infringing the ’189 Patent. As a direct result of

Zynga’s infringing acts, IGT Canada has suffered and will continue to suffer damages and

irreparable harm.

                                           COUNT III

        41.     IGT realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

        42.     U.S. Patent No. 7,168,089 (“the ’089 Patent”) is attached hereto as Exhibit C. The

’089 Patent is entitled “Secured virtual network in a gaming environment.”




                                                 15
                Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 16 of 32




          43.     IGT US is the owner of all rights, title, and interest in the ’089 Patent, which issued

on January 23, 2007.

          44.     The ’089 Patent is valid and enforceable.

          45.     In violation of at least 35 U.S.C. § 271(a), Zynga is liable for direct infringement

of at least one claim of the ‘089 Patent, including without limitation claim 84, having made, used,

sold, offered to sell, or imported into the United States, the Accused Instrumentalities, including,

for example, its Zynga Poker offering, which satisfy each and every limitation of one or more

claims of the ’089 Patent. Zynga thereby directly infringed and infringes one or more claims of

the ’089 Patent.

          46.     Upon information and belief, in conjunction with its Accused Instrumentalities,

Zynga infringed and infringes, for example, claim 84 of the ’089 Patent, either literally or under

the doctrine of equivalents.

          47.     Though preambles generally are not limiting, Zynga performs, “[i]n a first gaming

device, a method of transferring gaming software to a second gaming device” comprising the steps

described below. For example, the Accused Instrumentalities, including Zynga Poker, are offered

via a game server to a client gaming device. Transferring gaming software is demonstrated at least

by using cookies and other technologies to play across multiple devices as the same user.




https://www.zynga.com/games/zynga-poker/ (last visited April 6, 2021).                Additionally, for

example, gaming software for Zynga Poker is transferred and loaded when accessed from a client

device.




                                                    16
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 17 of 32




https://www.zyngapoker.com/ (last visited April 6, 2021).

       48.     Claim 84 further recites: “receiving a gaming software transaction request from

the second gaming device[.]” When “Play Now” is actuated at the second gaming device, for

example, a request is sent from the second gaming device and is received by the first gaming

device. By proceeding with actuating the “Play Now” button, the second gaming device user has

agreed on the “Privacy Policy,” which states that the gaming software, including player tracking

services, may be transferred to a second gaming device.

       49.     Claim 84 further recites: “sending the gaming software transaction request to a

gaming software authorization agent that approves or rejects the transfer of gaming software[.]”

Zynga denies service to players who were previously banned. Thus, upon information and belief,

the Accused Instrumentalities include a gaming software authorization agent that receives the

gaming software transaction request and approves or rejects the transfer of gaming software to a

second gaming device based upon whether the second gaming device is authorized to access the

gaming software.



                                              17
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 18 of 32




        50.     Claim 84 further recites: “receiving an authorization message from the gaming

software authorization agent wherein the authorization message includes information indicating

whether the first gaming device is authorized to transfer the game software to the second gaming

device[.]” Upon information and belief, the second gaming device receives a negative message if

a player is banned or otherwise is unauthorized to receive the gaming software. Conversely, if the

player is not banned and is otherwise authorized to receive the gaming software, the user may start

playing the game after the gaming software is transferred to the second gaming device.

        51.     Claim 84 further recites: “transferring the gaming software to the second gaming

device.” Zynga transfers gaming software (e.g., cookies, beacons, pixel tags, etc.) for player

tracking, meaning the gaming software follows users between devices, including first and second

gaming devices.

        52.     Therefore, Zynga has directly infringed, and continues to directly infringe, one or

more claims of the ’089 Patent. Zynga has been on actual notice that it infringes the ’089 Patent.

For example, Zynga has had actual knowledge of the patent and its infringement thereof at least

since September 25, 2020, when IGT advised Zynga by letter of the patent and its infringement.

Despite having knowledge of the patent and its infringement, Zynga continued and still continues

to infringe at least one claim of the patent. Thus, Zynga has deliberately, intentionally, and

willfully infringed the ’089 Patent, and continues to do so. As a direct result of Zynga’s infringing

acts, IGT US has suffered and will continue to suffer damages and irreparable harm.

                                            COUNT IV

        53.     IGT realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

        54.     U.S. Patent No. 7,303,473 (“the ’473 Patent”) is attached hereto as Exhibit D. The

’473 Patent is entitled “Network gaming system.”



                                                 18
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 19 of 32




       55.     IGT US is the owner of all rights, title, and interest in the ‘473 Patent, which issued

on December 4, 2007.

       56.     The ’473 Patent is valid and enforceable.

       57.     In violation of at least 35 U.S.C. § 271(a), Zynga is liable for direct infringement

of at least one claim of the ’473 Patent, including without limitation claim 22, having made, used,

sold, offered to sell, or imported into the United States, the Accused Instrumentalities, including,

for example, Zynga’s Hit It Rich offering, which satisfy each and every limitation of one or more

claims of the ’473 Patent. Zynga thereby directly infringed and infringes one or more claims of

the ’473 Patent.

       58.     Upon information and belief, in conjunction with the Accused Instrumentalities,

Zynga infringed and infringes, for example, claim 22 of the ‘473 Patent, either literally or under

the doctrine of equivalents.

       59.     Though preambles generally are not limiting, Zynga’s Accused Instrumentalities

include “[a] website controller that controls operation of a website[.]” For example, Zynga

operates zynga.com, to which a user is connected when the user selects a game, including the

Accused Instrumentalities, from a social media platform. In the game lobby, the user is connected

to zynga.com. Websites, such as zynga.com, are managed by one or more hardware and/or

software web servers. Web servers respond to client requests through HTTP or other protocols

and send code, such as HTML, JSON files etc., for execution or utilization on the browsers of

client devices. Upon information and belief, there are multiple web servers owned by, operated

by, or operated on behalf of Zynga to which users connect to play the Accused Instrumentalities,

such as Hit It Rich. Accordingly, Zynga servers contain computer program code, including




                                                 19
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 20 of 32




computer program code portions, that are executable to manage the Accused Instrumentalities,

including Hit It Rich.




Screenshot from Game Lobby (indicating that the user is connected to zynga.com).

       60.     Claim 22 further recites: “said controller comprising: a processor; a memory

operatively coupled to said processor[.]” Web servers typically include at least one processor and

memory, which execute code to enable the functionality of the web server. Upon information and

belief, Zynga servers include at least one processor and memory operatively coupled to a

processor.

       61.     Claim 22 further recites: “a first computer program portion stored in said memory

that causes data prompting a game selection to be made to be transmitted to a remote player

device[.]” Upon selection of a Zynga offering, such as Hit It Rich, on a social media platform, a

file, originating on a Zynga server, is sent to the user’s device to activate the selected game.




                                                 20
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 21 of 32




       62.     Claim 22 further recites: “a second computer program portion stored in said

memory that causes game selection data representing a game selection that is received from said

remote player device to be stored in memory[.]” Zynga servers contain computer code, including

computer program code portions, that are executable to manage the Accused Instrumentalities,

including Hit It Rich. When a user selects a game, the underlying code causes the user’s selection

to be sent to the Zynga server(s) providing the game lobby. Zygna.com stores user information,

such as game selections and statistics in player profiles. Upon information and belief, Zynga

temporarily stores a user’s selection in memory in order to process the remaining game

functionality, such as selecting and downloading the files necessary to play the selected game.




Screenshot from Zynga FAQ (detailing user information stored by the Hit It Rich offering).

       63.     Claim 22 further recites: “a third computer program portion stored in said memory

that determines whether said data representing said game selection corresponds to said first game

or said second game[.]” Based on the user’s selection, the Zynga server(s) enable the user device

to connect to one or more content provider servers that provide corresponding gaming files to the

user device allowing the user device to execute the selected game. Zynga server(s) receive the

user’s game selection and ascertain the game the user selected.

       64.     Claim 22 further recites: “a fourth computer program portion stored in said memory

that determines whether to select a first gaming computer or a second gaming computer based on

said game selection received from said remote player device[.]” Upon information and belief, the



                                               21
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 22 of 32




code for execution of a GET command, for example, is received by the user’s device from the

Zynga server after the user selects a particular game. For example, if the user selects the game

“Terminator,” the Zynga server receives the user’s selection and sends the corresponding code for

the GET command to the user. The user device then connects to the corresponding content

server(s) to receive the file bundles for “Terminator.” To send the appropriate code for the GET

command, the Zynga server would have to identify and select the particular content servers for

inclusion in the GET command. Thus, the “determining” step is performed in response to the

user’s game selection.

       65.     Claim 22 further recites: “a fifth computer program portion stored in said memory

that facilitates data communication between said remote player device and said first gaming

computer that facilitates play of said first game if said game selection data specifies said first

game[.]” The Zynga server(s) send the user’s device the data used to execute the GET command.

Therefore, Zynga server(s) are programmed to facilitate the sending of the bundles to the user

device and further include a computer code portion to perform this function. The bundles include

data that allows a user to play a selected slot game. Such data may include, but is not limited to,

display data and/or pay tables. Display data is used to configure the user’s screen for the particular

game. Communication of the display data between the user’s device and the content servers

facilitates game play./

       66.     Claim 22 further recites: “a sixth computer program portion stored in said memory

that facilitates data communication between said remote player device and said second gaming

computer that facilitates play of said second game if said game selection data specifies said second

game.” The sixth computer program portion mirrors the fifth computer program portion but for

the selection of the second game.




                                                 22
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 23 of 32




        67.     Therefore, Zynga has directly infringed, and continues to directly infringe, one or

more claims of the ’473 Patent. Zynga has been on actual notice that it infringes the ’473 Patent.

For example, Zynga has had actual knowledge of the patent and its infringement thereof at least

since September 25, 2020, when IGT advised Zynga by letter of the patent and its infringement.

Despite having knowledge of the patent and its infringement, Zynga continued and still continues

to infringe at least one claim of the patent. Thus, Zynga has deliberately, intentionally, and

willfully infringed the ’473 Patent, and continues to do so. As a direct result of Zynga’s infringing

acts, IGT US has suffered and will continue to suffer damages and irreparable harm.

                                             COUNT V

        68.     IGT realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

        69.     U.S. Patent No. 8,795,064 (“the ’064 Patent”) is attached hereto as Exhibit E. The

’064 Patent is entitled “Method and apparatus for outputting a message at a game machine.”

        70.     IGT US is the owner of all rights, title, and interest in the ’064 Patent, which issued

on August 5, 2014.

        71.     The ’064 Patent is valid and enforceable.

        72.     In violation of at least 35 U.S.C. § 271(a), Zynga is liable for direct infringement

of at least one claim of the ‘064 Patent, including without limitation claim 9, having made, used,

sold, offered to sell, or imported into the United States, the Accused Instrumentalities, including,

for example, its spin slot machine games, which satisfy each and every limitation of one or more

claims of the ’064 Patent. Zynga thereby directly infringed and infringes one or more claims of

the ’064 Patent.




                                                  23
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 24 of 32




       73.      Upon information and belief, in conjunction with the Accused Instrumentalities,

Zynga infringed and infringes, for example, claim 9 of the ’064 Patent, either literally or under the

doctrine of equivalents.

       74.      Though preambles generally are not limiting, Zynga’s Accused Instrumentalities,

including, for example, Zynga’s spin slot machine games, include “[a] method of operating a

gaming system” comprising the steps below.

       75.      Claim 9 further recites: “causing at least one processor to execute a plurality of

instructions to identify a player placing at least one wager on at least one play of a game[.]” Web

servers typically include at least one processor configured to execute code to enable the

functionality of the web server. Upon information and belief, Zynga servers include at least one

processor configured to execute code to play the Accused Instrumentalities, such as Zynga’s spin

slot machine games. For example, the Accused Instrumentalities, including the spin slot machine

games, allow users to place wagers and play games by clicking the “spin” button.

       76.      Claim 9 further recites: “causing the at least one processor to execute the plurality

of instructions to track information associated with the identified player[.]”        The Accused

Instrumentalities collect information about players using, inter alia, hooks and cookies to gather

information.




https://medium.com/@kendallwillets/the-zynga-analytics-system-part-1-overview-

39c80df694be.




                                                 24
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 25 of 32




https://towardsdatascience.com/democratize-data-like-zynga-facebook-and-ebay-do-

b15a7325c54a (last visited April 6, 2021).




https://www.zynga.com/privacy/ca-notice/ (last visited April 6, 2021).

       77.     Claim 9 further recites: “if a first set of information associated with the identified

player is tracked and a message trigger condition occurs in association with the identified player:

(i) causing the at least one processor to execute the plurality of instructions to determine, based at

least in part on the first set of tracked information, a message, and (ii) causing at least one output

device to output the determined first message to the identified player[.]” When a user does not




                                                 25
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 26 of 32




select the “spin” button for a certain period of time, for example, the player is provided with a

message indicating that the user must act to stay in the game.




Screenshot of Game of Thrones Slots Casino.

       78.     Claim 9 further recites: “if a second, different set of information associated with

the identified player is tracked and the message trigger condition occurs in association with the

identified player: (i) causing the at least one processor to execute the plurality of instructions to

determine, based at least in part on the second set of tracked information, a second, different

message, and (ii) causing the at least one output device to output the determined second message

to the identified player.” When a user is active and making large wagers in a game, for example,

the user is provided with a message indicating that there are additional features of the game that

allow the user to earn more rewards.




                                                 26
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 27 of 32




Screenshot of Game of Thrones Slots Casino.

        79.     Therefore, Zynga has directly infringed, and continues to directly infringe, one or

more claims of the ’064 Patent. Zynga has been on actual notice that it infringes the ’064 Patent.

For example, Zynga has had actual knowledge of the patent and its infringement thereof at least

as of service of this Complaint. Despite having knowledge of the patent and its infringement,

Zynga continued and still continues to infringe at least one claim of the patent. Thus, Zynga has

deliberately, intentionally, and willfully infringed the ’064 Patent, and continues to do so. As a

direct result of Zynga’s infringing acts, IGT US has suffered and will continue to suffer damages

and irreparable harm.

                                           COUNT VI

        80.     IGT realleges and incorporates by reference the foregoing allegations as though

fully set forth herein.

        81.     U.S. Patent No. 8,266,212 (“the ’212 Patent”) is attached hereto as Exhibit F. The

’212 Patent is entitled “Game talk service bus.”




                                                27
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 28 of 32




       82.     IGT US is the owner of all rights, title, and interest in the ’212 Patent, which issued

on September 11, 2012.

       83.     The ’212 Patent is valid and enforceable.

       84.     In violation of at least 35 U.S.C. § 271(a), Zynga is liable for direct infringement

of at least one claim of the ’212 Patent, including without limitation claim 24, having made, used,

sold, offered to sell, or imported into the United States, the Accused Instrumentalities, such as

Words With Friends, that satisfy each and every limitation of one or more claims of the ’212

Patent. Zynga thereby directly infringed and infringes one or more claims of the ’212 Patent.

       85.     Upon information and belief, in conjunction with the Accused Instrumentalities,

Zynga infringed and infringes, for example, claim 24 of the ’212 Patent, either literally or under

the doctrine of equivalents.

       86.     Though preambles generally are not limiting, Zynga’s Accused Instrumentalities

include “[a] method for distributed gaming over a communication bus[.]” For example, Zynga

allows the Accused Instrumentalities to be played via Zynga.com, mobile applications, and/or

social media networking sites, all of which are played over the Internet.

       87.     Claim 24 further recites: “providing a first gaming machine and coupling the first

gaming machine to the communication bus[.]” The Accused Instrumentalities are hosted on Zynga

servers, which include a communication bus that allows the servers to connect to the Internet.

       88.     Claim 24 further recites: “publishing, by the first gaming machine, a first high-

level function over the communication bus[.]”          The Zynga servers hosting the Accused

Instrumentalities, such as Words With Friends, employ billing/payment authorization

functionality, for example, that Zynga publishes to the users of the Accused Instrumentalities.




                                                 28
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 29 of 32




Screenshots from Words With Friends.

       89.     Claim 24 further recites: “providing a node coupled to the communication bus[.]”

The Accused Instrumentalities use a node coupled to the communication bus to, for example,

authorize payments for in-game virtual items.

       90.     Claim 24 further recites: “receiving, from the node, a request to subscribe to the

published first high-level function[.]” When a user selects the option to purchase a virtual item in

the Accused Instrumentalities, such as coins in Words With Friends, for example, the request is

received from the node over the communication bus.

       91.     Claim 24 further recites: “accepting the subscription request[.]” Once received,

the Zynga server accepts the subscription request and authorizes the purchase of virtual items.




                                                29
             Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 30 of 32




       92.     Claim 24 further recites:      “initiating a gaming session on the first gaming

machine[.]” In the Accused Instrumentalities, including Words With Friends, for example, after a

user makes a purchase, the Zynga server(s) initiate a gaming session to provide the user with the

virtual items and allow the user to play Words With Friends games.

       93.     Claim 24 further recites: “responsive to updates occurring during the gaming

session, providing call backs, by the first gaming machine, the call backs returning a result of the

execution of the first high-level function to the node over the communication bus.” After

purchasing the virtual items such as coins, a user’s gaming session is, for example, updated with

the virtual items. Upon information and belief, the Zynga server(s) determine that a purchase was

authorized via call backs to the node via the communication bus.

       94.     Therefore, Zynga has directly infringed, and continues to directly infringe, one or

more claims of the ’212 Patent. Zynga has been on actual notice that it infringes the ’212 Patent.

For example, Zynga has had actual knowledge of the patent and its infringement thereof at least

as of service of this Complaint. Despite having knowledge of the patent and its infringement,

Zynga continued and still continues to infringe at least one claim of the patent. Thus, Zynga has

deliberately, intentionally, and willfully infringed the ’212 Patent, and continues to do so. As a

direct result of Zynga’s infringing acts, IGT US has suffered and will continue to suffer damages

and irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, IGT respectfully requests that the Court enter a judgment in its favor and

prays that the Court award IGT the following relief:

       A.      An entry of judgment that Zynga has infringed one or more claims of the Asserted

Patents literally or under the doctrine of equivalents;




                                                 30
              Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 31 of 32




        B.      An award of damages to be paid by Zynga adequate to compensate IGT for Zynga’s

infringement of the Asserted Patents;

        C.      A finding that Zynga has willfully infringed and is willfully infringing one or more

claims of the Asserted Patents, and awarding treble damages due to Zynga’s deliberate and willful

conduct;

        D.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

IGT’s reasonable attorneys’ fees;

        E.      An award of prejudgment and post-judgment interest on all sums awarded as well

as costs;

        F.      A post-verdict and post-judgment account for infringement of any of the Asserted

Patents not otherwise covered by a damages award and the requested injunctive relief; and

        G.      The entry of a permanent injunction, pursuant to 35 U.S.C. § 283, enjoining Zynga

and its agents, servants, officers, directors, employees, affiliated entities, and all persons in active

concert or participation with them from continued infringement of any of the Asserted Patents.

        H.      An award to IGT of such further relief at law or in equity as the Court deems just

and proper.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and the Seventh

Amendment to the Constitution of the United States, IGT respectfully requests a trial by jury on

all issues raised in this action for which a trial by jury is available under applicable law.




                                                  31
           Case 6:21-cv-00331 Document 1 Filed 04/06/21 Page 32 of 32




Dated: April 5, 2021                        Respectfully submitted,

                                            /s/ Deron R. Dacus
                                            Deron R. Dacus
                                            State Bar No. 00790553
                                            The Dacus Firm, P.C.
                                            821 ESE Loop 323, Suite 430
                                            Tyler, TX 75701
                                            Phone: (903) 705-1117
                                            Fax: (903) 581-2543
                                            ddacus@dacusfirm.com


                                            /s/ Leif R. Sigmond, Jr.
                                            Leif R. Sigmond, Jr.
                                            Illinois State Registration No. 6204980
                                            Baker & Hostettler LLP
                                            One North Wacker Drive, Suite 4500
                                            Chicago, IL 60606
                                            Phone: (312) 416-6275
                                            LSigmond@bakerlaw.com




                                       32
